DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on June 29th, 2022 has been acknowledged.  By this amendment, claims 5 and 14 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 16-20 have been withdrawn from further consideration as being drawn to non-elected invention.  With respect to the 35 U.S.C. 102(a)(2) rejection of claims 1 and 4-13 over Tsai et al., Applicant states that the assignee of Tsai and the present application were both “Taiwan Semiconductor Manufacturing Company, Ltd.” at the time no later than the effective filing date of the claimed invention (Tsai and the present application were commonly owned no later than the effective filing date of the claimed invention), it deemed the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  As such, Tsai cannot constitute as a prior reference under 35 U.S.C. 102(a)(2) based on the exception provided in 35 U.S.C. 102(b)(2)(C).  This statement is persuasive and thus that rejection has been withdrawn.  Applicant’s amendment to claims 5 and 14 had obviated the claim objections indicated in the previous office and Applicant’s amendment to the title has been accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
This application is in condition for allowance except for the presence of claim 16-20 directed to non-elected invention without traverse. Accordingly, claim 16-20 have been cancelled.
Please cancel claims 16-20.
Allowable Subject Matter
Claims 1-15 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on June 29th, 2022 (see Applicant’s remarks on page 8, line 17 to page 10, line 6), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the closes prior art to Shih et al. (U.S. Pub. 2020/0075546) discloses a semiconductor package, comprising a first semiconductor die 110C (see paragraph [0024] and fig. 1Q); a molded die, comprising: a chip 110D (see paragraph [0024] and fig. 1Q); a first encapsulant 500 laterally wrapping the chip 110D (see paragraph [0030] and fig. 1Q); and a redistribution structure 600, extending on the first encapsulant 500 and the first semiconductor die 100C, and electrically connected to the first semiconductor die 100C and the molded die 110D (see paragraph [0032] and fig. 1Q).
However, Shih does not teach or suggest “a second encapsulant, laterally wrapping the first encapsulant; a third encapsulant, laterally wrapping the first semiconductor die and the molded die; and wherein the second encapsulant separates the first encapsulant from the third encapsulant”, as recited in independent claim 1 and “a second encapsulant, encapsulating the second semiconductor die and the joint micro-bumps; a third encapsulant, encapsulating the first semiconductor die and the second encapsulant; a dielectric layer extending on the third encapsulant and the first semiconductor die and comprising openings exposing front surfaces of the first metal post and of the joint micro-bumps”, as recited in independent claim 9.
Claims 2-8 and 10-15 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892